Citation Nr: 1628861	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  12-01 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.			

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for erectile dysfunction, including as due to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from May 1969 to January 1972.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.


FINDINGS OF FACT

1.  Current bilateral hearing loss and tinnitus had their onset in service.

2.  Erectile dysfunction is proximately due to service-connected diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  
38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).

3.  The criteria for service connection for erectile dysfunction are met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

Legal Criteria 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A.§ 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007), overruled on other grounds Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In Walker, the Federal Circuit held that regulations providing for service connection based on continuity of symptomatology only applied to chronic diseases specifically listed in 38 U.S.C.A. § 1101, including sensorineural hearing loss as a disease of the nervous system.  Tinnitus, as a disease of the nervous system, is deemed a chronic disease.  Fountain v. McDonald, 27 Vet. App. 258 (2015).

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (court) stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Id. at 159.  The court explained that, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability", the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The court cited with approval a medical text, which states that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

1. Bilateral Hearing Loss and Tinnitus

The record shows a current diagnosis of bilateral hearing loss consistent with VA regulations and tinnitus, which the Veteran is competent to report, during the appeal period.  See February 2010 VA examination report. 

The remaining questions are whether there was a disease or injury in service and whether there is a link between the current disabilities and the in-service disease or injury. 

The Veteran's service treatment records do not discuss hearing loss or tinnitus.  His Report of Transfer or Discharge (DD Form 214) shows that he served in the Republic of Vietnam (2/29/72 VBMS Certificate of Release or Discharge from Active Duty (e.g. DD 214).  His awards and decorations include a Republic of Vietnam Campaign Medal, a Bronze Star Medal, Sharpshooter (Rifle), Army Commendation Medal w/1 Oak Leaf Cluster, and an Expert (Grenade), and his military occupation was operations and intelligence assistant.  He reported that his unit used 175 and 155 howitzers without ear protection on a daily basis and frequently fired 80 to 135 rounds (4/8/10 VBMS Correspondence).

The Veteran has reported the onset of tinnitus over 40 years ago, in his April 2010 statement, and hearing loss long before 2000 in his substantive appeal (1/17/12 VBMS VA 9 Appeal to Board of Appeals).  He is competent to report observable symptoms of hearing loss disability, such as decreased hearing and ringing in his ears.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also Layno v. Brown, 
6 Vet. App. at 470.

There is no documentation of any pertinent complaints for many years after service.  On the other hand, the Veteran had weapons noise exposure in service and the absence of documented complaints is not dispositive.  In general, the Board may not rely on the absence of evidence as substantive negative evidence, the exception being when there is an evidentiary basis establishing that a fact in question would ordinarily have been recorded in the document or documents in question.  See Horn v. Shinseki, 25 Vet. App. 231, 239 & n. 7 (2012).

A November 2009 VA Agent Orange treatment note includes the Veteran's complaint of tinnitus and changes in his hearing (12/22/09 VBMS CAPRI, pp. 12-13).

The February 2010 VA audiology examination report includes the Veteran's report of noise exposure from mortars while on active duty.  He had some industrial noise exposure as a metal polisher, but his employer had an active hearing conservation program and he used hearing protection when required.  The Veteran had a constant, bilateral whining-type tinnitus that was noted for at least 10 years.

The examiner opined that the Veteran's hearing loss and tinnitus were less likely than not caused by or related to military noise exposure.  The examiner explained that the Veteran's service medical records show normal hearing on entrance and separation examinations.  The Veteran reported that his tinnitus was noted for about 10 years (it came on more than 20 years after discharge.

The examiner did not explain why military noise exposure was insufficient to cause bilateral hearing loss, other than the normal findings on separation examination, given the Veteran's lack of post-service unprotected noise exposure.

Further, the examiner stated that tinnitus was noted for about 10 years that was 
20 years after discharge, although the Veteran reported having it for at least 
10 years.

The February 2010 VA opinion is of limited probative weight because it was essentially based solely on a lack of medical evidence of treatment for bilateral hearing and tinnitus problems in the Veteran's service treatment records.

A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

Based on the evidence of record including the credible statements provided by the Veteran, he spent a good part of his military career working in proximity to weapons and explosive noise while serving in Vietnam, a setting in which he was exposed to considerable acoustic trauma, without ear protection.  Shedden v. Principi, 381 F.3d at 1167.  His exposure to acoustic trauma in service is established as consistent with the circumstances of his service.

The VA audiologist did not provide a probative opinion as the VA examiner seemed to require confirmatory evidence in the service treatment records, that is contrary to court precedent.  The only probative evidence consists of the Veteran's reports.  These appear to be credible.  Service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. §§ 3.303(b), 3.309 (listing organic diseases of the nervous systems, which has been interpreted to sensorineural hearing loss and tinnitus, as a chronic diseases).

In view of the totality of the evidence, including the Veteran's likely in-service noise exposure and noise exposure since service, and his credible statements, Board finds that the probative evidence of record is at least in equipoise as to the question of service connection and that bilateral hearing loss and tinnitus are as likely as not due to noise exposure during his period of active service.  Under such circumstances, with the resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for bilateral hearing loss and tinnitus is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

2. Erectile Dysfunction

The Veteran contends that his erectile dysfunction is due to his service-connected diabetes disability.  The March 2010 rating decision granted service connection for diabetes mellitus, type II.  

A February 2010 VA examination report indicates that the Veteran was diagnosed with diabetes mellitus in 1997.  His erectile dysfunction began in 2005.  It was a sudden onset and had not returned to normal.  He did not have any success using prescribed erectile dysfunction drugs and the cause of this sudden problem was not determined.  There was no injury or stroke (cardiovascular accident) that would account for the cause.  The examiner diagnosed erectile dysfunction.

The examiner opined that the Veteran's erectile dysfunction was less likely as than not (less than a 50-50 probability) caused by or a result of the service-connected diabetes mellitus.  The examiner observed that the Veteran's erectile dysfunction symptoms were unusual in that he stated that it was a sudden onset of the erectile dysfunction.  It was almost as if turning off a switch.  The examiner commented that erectile dysfunction symptoms usually were a slow and gradual onset and worsening of severity.  While it was well known medically that diabetes mellitus will tend to cause erectile dysfunction over time, it did not do so suddenly.  In the Veteran's description of the symptoms and the abrupt nature of onset, there did not seem to be any clear cause of the erectile dysfunction.  There was no hypertension, nervous, medication, or other related problems that would appear to be the cause.

The VA examiner stated that diabetes mellitus was also well known to aggravate erectile dysfunction symptoms.  As far as showing aggravation of symptoms from the diabetes mellitus in this Veteran, this was difficult because he went from essentially normal sexual functioning to complete lack of functioning in one day  It was hard to worsen zero functioning over time since its onset in about 2000.  Therefore, it was difficult to say if and how much the diabetes mellitus might have worsened the erectile dysfunction.

In June 2010, the Veteran explained that he did not mean that his erectile dysfunction came on suddenly (6/8/10 VBMS VA 21-4138 Statement in Support of Claim).  He meant that, after his diabetes diagnosis, he seemed to develop more problems.  In January 2012, he explained that he meant that it seemed as though he had periods of erectile dysfunction and then as though he suddenly had complete erectile dysfunction but did not have loss of function in one day (1/17/12 VBMS VA 9 Appeal to Board of Appeals).

The evidence shows that current erectile dysfunction has been demonstrated.  There is no contention or evidence that erectile dysfunction was directly incurred in service.

The case turns on whether erectile dysfunction was proximately caused by, or is due to, service-connected diabetes mellitus.  The VA examiner concluded that it was not.  There is, however, a problem with the opinion.  The VA examiner acknowledged that diabetes mellitus was medically well known to aggravate erectile dysfunction symptoms, but this could not be shown in the Veteran's case because he went from normal sexual functioning to erectile dysfunction in one day.  The Veteran competently and credibly explained, however, that he meant that, after his diabetes diagnosis, he seemed to develop more problems but did not have a loss of sexual function in one day.

At this point the evidence is in at least equipoise on the question of whether current erectile dysfunction  was caused by his service-connected diabetes mellitus, type II.  Accordingly, the claim is allowed.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for erectile dysfunction is granted.



____________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


